United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3348
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Kunta Laushan Brown

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: February 14, 2017
                             Filed: February 16, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Kunta Brown directly appeals the sentence the district court1 imposed after he
pleaded guilty to drug and firearm charges. His counsel has moved to withdraw and

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), questioning the
reasonableness of Brown’s sentence.

       Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (explaining that sentences are reviewed under deferential abuse-of-
discretion standard and discussing substantive reasonableness). In addition, having
independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion
to withdraw, and we affirm.
                       ______________________________




                                        -2-